Citation Nr: 0512998	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include arthritis, as secondary to service-
connected back disability.

2.  Entitlement to service connection for a left knee 
disability, to include arthritis, as secondary to a service-
connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case has been before the Board twice previously.  In 
November 2002, the case was remanded to the RO to afford the 
veteran an opportunity to testify before a Veterans Law Judge 
at the RO.  The veteran subsequently withdrew his request for 
a hearing in written correspondence dated in February 2003.  
In August 2004, the Board again remanded this case for 
further development.  Unfortunately, for reasons detailed 
below, the Board finds it must again remand the veteran's 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and has determined that 
additional development is necessary before appellate action 
may be completed in this case.

In this regard, the Board notes that the August 2004 remand 
requested certain development, including VCAA notification of 
the evidence required to prevail in a claim for secondary 
service connection.  In addition, the remand specifically 
requested that the RO afford the veteran an opportunity to 
identify the physicians at VA Medical Center, Sayre, 
Pennsylvania who had treated the veteran for his bilateral 
knee disabilities.  After doing so, the RO was to contact the 
VAMC Sayre, Pennsylvania and ask if a doctor under its employ 
had found a causal link between the veteran's bilateral knee 
disabilities and his service-connected back disability.  If 
so, the RO was asked to obtain the opinion and any and all 
supporting medical evidence.  If there was no response, the 
RO was to inform the veteran so that the veteran would have 
the opportunity to procure the records and opinion himself.

In response to the Board's remand, the RO sent out a 
development letter in August 2004.  Close review, however, 
reflects that while the RO requested general information 
concerning the veteran's claim and provided general 
information to him, the RO failed to request the specific 
information described in the August 2004 remand.  First, the 
letter does not identify Sayre Clinic-either the VAMC or any 
private medical facility-or the specific information sought.  
Second, the RO did not specifically request that the veteran 
identify the physician or physicians he believes gave him the 
opinion that his bilateral knee condition is the result of 
his service-connected back disability-from VAMC Sayre, 
Pennsylvania or any other medical facility-as was 
specifically requested in the remand.  Third, the RO 
performed no follow-up actions, including to itself request 
the medical information from VAMC Sayre, Pennsylvania, or to 
tell the veteran that this medical information could not be 
obtained.  Finally, the RO did not explain the specific 
information it was searching for and the importance of this 
information to the veteran's claim.

It is worth explaining that the Board's reference point for 
the direction described in its August 2004 remand is a June 
2003 statement from the veteran in which he noted ongoing 
treatment at the Sayre Clinic.  The veteran explained in this 
letter that he believed his treating physicians told him the 
surgeries required to treat his bilateral knees in 1990-1991 
were necessitated by his back injury.  He identified two 
physicians, a Dr. Keller and a Dr. Hennessey, the latter 
retired.  The veteran acknowledged that the RO may have 
received treatment records, but that they may not have gone 
back far enough.  He indicated he would try to get the 
records if the RO could not.  He requested the RO's 
assistance in obtaining the records.

On a second sheet of paper, he identified his treating 
physicians and medical facilities as follows:

?	From 1972 on:
o	VA treatment at Wilkes-Barre, Pennsylvania
o	Dr. Shah, Great Bend, Pennsylvania.  Dr. Shah 
advised him to get treatment for his knees.
o	VAMC, Sayre, Pennsylvania, just prior to knee 
operations
?	1990, Fall:  right leg injury
?	1991, Summer:  left leg surgery.  Dr. Ortega was 
surgeon.
?	August 1999
o	Dr. Hennessey
o	MRI ordered at Tavares, Florida.  Dr. Hennessey 
advised that back was bad in a wide area, to 
include his hips and hip area, with arthritis and 
increased pain.
?	Present:  Treatment at VAMC Gainesville, Florida.

Further review of the claims file shows that the veteran 
stated, in June 2000, that both his knee surgeries were 
conducted at Sayre Pennsylvania Hospital in 1990 and 1991.  
It is not certain if this is a private or VA hospital.  

Subsequently, the veteran provided an address for Dr. 
Hennessey, in Tavares, Florida, and VA Form 21-4142s for both 
Dr. Hennessey and Dr. Shah.  The RO requested medical records 
from both physicians.  Dr. Shah responded with records dating 
from 1999.  It does not appear that Dr. Hennessey responded.  
The RO did not inform the veteran of Dr. Hennessey's 
nonresponse.

The RO then made a request for VA treatment records, 
identifying treatment dates as 1980 to the present.  Records 
were received from the VAMC in Wilkes-Barre, Pennsylvania.  
An entry dated in November 1992 reflects a history of 
increasing difficulty with back and knees with total knee 
replacement, bilaterally, that have helped tremendously in 
his walking gait.

In July 2003 the RO received another statement from the 
veteran in which he noted that Dr. Shah told him that his 
knees required treatment because of his back condition.

Given the circumstances of this case, the specificity of the 
August 2004 remand, the information that is already present 
in the claims file, and the fact that at least some of the 
records sought are VA treatment records, the Board finds, 
regrettably, that this case must be again remanded.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders).   

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for right and left 
knee disabilities, to include arthritis, 
as secondary to the service-connected 
back disability.  In particular, the RO 
must inform the appellant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for right 
and left knee disabilities, to include 
arthritis, as secondary to the service-
connected back disability; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The appellant should again be 
requested to identify the specific 
physician or physicians at Sayre Clinic 
who told him his bilateral knee 
disabilities the result of his service-
connected back disability.  The veteran 
should be asked to provide the 
physicians' current addresses and the 
medical facilities at which they 
currently work, if possible, and the 
names of the hospital or medical 
facilities at which they worked at the 
time the opinions were given.

The appellant should be informed as to 
the importance of obtaining this 
evidence.  In cases where the physicians 
may no longer be available, the records 
may be in storage.  Therefore, it would 
be useful if he could identify the 
physicians who took over the practices or 
the hospitals with which their practices 
were associated.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  Regardless of the veteran's response 
or lack of response to the above request, 
after obtaining appropriate release of 
private medical information, where 
appropriate, the RO should obtain copies 
of any and all records of treatment 
accorded the veteran for his right and 
left knee disabilities from Dr. Shah, of 
Susquehanna, Pennsylvania, Dr. Hennessey, 
of Tavares, Florida, and a Dr. Keller; 
and from Barnes Kasson Hospital in 
Susquehanna, Pennsylvania, Sayre 
Pennsylvania Hospital in Sayre, 
Pennsylvania from 1979 to the present.  
In addition, the RO should further 
request any and all inpatient and 
outpatient treatment records for 
treatment accorded the veteran at VAMC 
Sayre and Wilkes-Barre, Pennsylvania, 
Gainesville, Florida and any other VAMC 
the veteran may have identified from 1979 
to the present.

The RO should ensure that it requests 
records from Dr. Shah from 1979 to the 
present.

In addition, the RO should request if 
anyone associated with VAMC Sayre, 
Pennsylvania offered an opinion as to the 
etiology of the veteran's bilateral knee 
disabilities, or their relationship to 
his service connected back disability.  
If so, the physicians are requested to 
provide the opinions and the medical 
bases for them.

The RO should perform any and all follow 
up required, including follow up to 
request records from health care 
facilities that physicians previously 
worked, and treated the veteran at, and 
to obtain VA and non-VA records that may 
have been retired to storage.

4.  The RO should request that the 
veteran identify a good address for his 
private insurer, Prudential, through 
which he noted his bilateral knee 
replacements were paid.  After obtaining 
the appropriate release of private 
medical information, the RO should then 
request copies of any and all records of 
treatment provided the veteran through 
Prudential, specifically those records 
surrounding the veteran's right and left 
knee replacement surgeries in 
approximately 1990 and 1991.

5.  The RO should contact Drs. Shah, 
Hennessey, and Keller, and ask if they 
have an opinion as to the etiology of the 
veteran's bilateral knee disabilities, 
which required surgery in 1990 and 1991, 
or any relationship between the bilateral 
knee conditions and the veteran's service 
connected back disability.  If so, the 
physicians are requested to provide the 
opinions and the medical bases for them.  
In addition, the RO should request if 
anyone associated with Sayre Pennsylvania 
Hospital offered an opinion as to the 
etiology of the veteran's bilateral knee 
disabilities, or their relationship to 
his service connected back disability.  
If so, the physicians are requested to 
provide the opinions and the medical 
bases for them.

6.  If the requests for medical 
information are unsuccessful, the RO 
should notify the veteran of the 
nonresponse so that he will have the 
opportunity to obtain and submit the 
opinion and records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159 (2004).

7.  Only if new medical evidence is 
received as a result of this remand, the 
RO should make arrangements to return the 
claims folder and any and all newly 
acquired medical evidence to the examiner 
who conducted the March 2004 VA 
examination.  The examiner should be 
requested to review the newly acquired 
medical evidence, including any opinions 
as to the etiology of the veteran's 
bilateral knee conditions, if applicable.  
The examiner is then requested to augment 
his March 2004 opinion as to the 
etiological relationship, if any, between 
the service connected back disability and 
the claimed bilateral knee disability.  
The examiner is requested to answer the 
following question:

?	Is it as likely as not that any 
manifested right and left knee 
disabilities are caused by or in any 
other way etiologically related to 
the service-connected back 
disability?

In arriving at this opinion, the examiner 
is requested to comment on any newly 
acquired medical evidence, including any 
opinions proffered by VA or non-VA 
physicians as to the cause of the claimed 
bilateral knee disabilities.

If the examiner is not available, or if 
the RO determines that a new examination 
is necessary, the RO should afford the 
veteran the appropriate VA examination to 
determine the nature, extent, and 
etiology of his claimed right and left 
knee disabilities.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner for review in conjunction with 
examination of the veteran.  The examiner 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the bilateral knee disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
bilateral knee disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
bilateral knee pathology identified.
?	Provide an opinion as to whether it 
is as likely as not that any 
manifested right and left knee 
disabilities are caused by or in any 
other way etiologically related to 
the service-connected back 
disability.

In arriving at this opinion, the examiner 
is requested to comment on any newly 
acquired medical evidence, including any 
opinions proffered by VA or non-VA 
physicians as to the cause of the claimed 
bilateral knee disabilities. 

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the appellant's claim for service 
connection for right and left knee 
disabilities, as secondary to the 
service-connected back disability.  If 
the decisions remain in any way adverse 
to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

